12 F.3d 214
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John L. SAYLOR, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, Respondent.
No. 93-3687.
United States Court of Appeals, Sixth Circuit.
Nov. 15, 1993.

1
Before:  MILBURN and BATCHELDER, Circuit Judges;  and JOINER, Senior District Judge.*

ORDER

2
Petitioner seeks review of the April 27, 1993, decision of the Benefits Review Board denying his claim for black lung benefits.  The Director, Office of Workers' Compensation Programs now moves, with the concurrence of petitioner, for a remand for payment of benefits under the Black Lung Benefits Act.  The Director and petitioner agree that petitioner is entitled to the presumption that he is totally disabled due to pneumoconiosis which arose out of his coal mine employment, and that the presumption has not been rebutted.  The parties also agree that entitlement to benefits commenced in April, 1978.


3
It therefore is ORDERED that the decisions of the Benefits Review Board and the administrative law judge in this matter are vacated and this case is remanded to the District Director, Office of Workers' Compensation Programs, for entry of an order awarding federal black lung benefits to petitioner, commencing from April, 1978.



*
 The Honorable Charles W. Joiner, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation